USCA11 Case: 19-11657    Date Filed: 11/25/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11657
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:95-cr-08083-DMM-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,


                                 versus


JUSTINO SANTA,
a.k.a. Tino,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                          (November 25, 2020)
           USCA11 Case: 19-11657         Date Filed: 11/25/2020     Page: 2 of 2



Before MARTIN, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:

       Justino Santa moved to reduce his sentence under section 404 of the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222, § 404. The district court

denied Santa’s motion because he “was sentenced as an Armed Career Criminal”

and, thus, “his offense level under the armed career offender guideline [did] not

change.” Mr. Santa has appealed.

       When the district court denied Mr. Santa’s motion, it did not have the benefit

of our decision in United States v. Jones, 962 F.3d 1290 (11th Cir. 2020). We do,

and now that we do, the government has commendably conceded that Mr. Santa is

eligible to be considered for a reduced sentence under the First Step Act, and the

district court is authorized to consider reducing his sentence under the Act. Having

reviewed Jones and the record in this case, we accept the government’s concession,

vacate the district court’s order in full, and remand for further proceedings under the

First Step Act and Jones. On remand, the district court must provide the parties with

the opportunity to respond in writing to the probation office’s memorandum. See

United States v. Jules, 595 F.3d 1239, 1245 (11th Cir. 2010).1

       VACATED AND REMANDED.



       1
          The court is grateful to attorney Emily J. Tidmore for accepting the appointment to
represent Mr. Santa and for representing him so ably.
                                             2